 


 HJ 91 ENR: Making continuing appropriations for death gratuities and related survivor benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2014, and for other purposes.
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA 
One Hundred Thirteenth Congress of the United States of America 
At the First SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and thirteen 
H. J. RES. 91 
 
JOINT RESOLUTION 
Making continuing appropriations for death gratuities and related survivor benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2014, and for other purposes. 
 
 
That the following sums are hereby appropriated, out of any money in the Treasury not otherwise appropriated, for death gratuities and related benefits for survivors of deceased military service members of the Department of Defense for fiscal year 2014, and for other purposes, namely: 
101. 
(a)Such amounts as may be necessary, at a rate for operations as provided for fiscal year 2013 in the Department of Defense Appropriations Act, 2013 (division C of Public Law 113–6) and under the authority and conditions provided in such Act, for Operation and Maintenance and Military Personnel accounts for continuing the following projects and activities that are not otherwise specifically provided for in this joint resolution or the Pay Our Military Act (Public Law 113–39), and for which appropriations, funds, or other authority were made available by the Department of Defense Appropriations Act, 2013: 
(1)The payment of a death gratuity under sections 1475–1477 and 1489 of title 10, United States Code. 
(2)The payment or reimbursement for funeral and burial expenses authorized under sections 1481 and 1482 of title 10, United States Code. 
(3)The payment or reimbursement of authorized funeral travel and travel related to the dignified transfer of remains and unit memorial services under section 481f of title 37, United States Code. 
(4)The temporary continuation of a basic allowance of housing for dependents of members dying on active duty, as authorized by section 403(l) of title 37, United States Code. 
(b)The rate for operations provided by subsection (a) for each program or activity shall be calculated to reflect the full amount of any reduction required in fiscal year 2013 pursuant to— 
(1)any provision of division G of the Consolidated and Further Continuing Appropriations Act, 2013 (Public Law 113–6), including section 3004; and 
(2)the Presidential sequestration order dated March 1, 2013, except as attributable to budget authority made available by the Disaster Relief Appropriations Act, 2013 (Public Law 113–2). 
102.Appropriations made by section 101 shall be available to the extent and in the manner that would be provided by the pertinent appropriations Act. 
103.Unless otherwise provided for in this joint resolution or in the applicable appropriations Act for fiscal year 2014, appropriations and funds made available and authority granted pursuant to this joint resolution shall be available until whichever of the following first occurs: (1) the enactment into law of an appropriation for any project or activity provided for in this joint resolution; (2) the enactment into law of the applicable appropriations Act for fiscal year 2014 without any provision for such project or activity; or (3) December 15, 2013. 
104.Expenditures made pursuant to this joint resolution shall be charged to the applicable appropriation, fund, or authorization whenever a bill in which such applicable appropriation, fund, or authorization is contained is enacted into law. 
105.This joint resolution shall be implemented so that only the most limited funding action of that permitted in the joint resolution shall be taken in order to provide for continuation of projects and activities. 
106.It is the sense of Congress that this joint resolution may also be referred to as the Honoring the Families of Fallen Soldiers Act. 
This joint resolution may be cited as the Department of Defense Survivor Benefits Continuing Appropriations Resolution, 2014. 
 
Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
